Citation Nr: 1539069	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-28 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in May 2012.  A transcript of that hearing has been associated with the claims file.

Following a July 2014 order by the United States Court of Appeals for Veterans Claims (Court), the claim was remanded by the Board in November 2014 for further development.  Specifically, the Board sought to obtain any outstanding pertinent medical records and to provide the Veteran with a new VA compensation examination for his bilateral foot disability.  Review of the completed development reveals that there has been at least substantial compliance with the remand directives.  The Veteran's outstanding VA records were obtained and added to the claims folder and the new VA examination was performed and is responsive to the questions posed to it by the remand directives, in addition to addressing the criteria found in the applicable diagnostic codes (DCs).  Thus, the Board is proceeding with its adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issue of entitlement to service connection for pes cavus has been raised by the record in a July 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Furthermore, the May 2014 motion of the appellee for partial remand, granted by the Court in a July 2014 order, indicated that the Board should consider whether a separate rating is warranted for this condition.  There is no indication in the record that this condition is related to the Veteran's service-connected plantar fasciitis and thus, it should not receive a separate rating.  However, given the aforementioned July 2013 statement made by the Veteran's representative that inquired about an additional, separate claim for service connection for pes cavus, the Board finds that this issue has been raised by record.  In seeking to avoid all prejudice to the Veteran by just denying him a separate rating for the condition below, the Board is instead referring this issue to the AOJ for adjudication in the first instance.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's bilateral plantar fasciitis disability is largely resolved; at worst, it is productive of intermittent mild pain.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

The Veteran's claim decided here is a "downstream" element of the RO's original grant of service connection.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The initial July 2008 notice covered the downstream elements of disability rating and effective date and he was issued a Statement of the Case (SOC) and Supplemental Statements of the Case (SSOCs) that also contained the applicable laws and regulations. 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the Veterans Claims Assistance Act (VCAA) or identified by the Veteran.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, including service treatment records (STRs) and identified private and VA medical records.  The Veteran has not contended that there are relevant outstanding records.  Additionally, the Veteran has been provided with multiple VA examinations to assess the severity of his plantar fasciitis.  These examinations, including the most recent performed in May 2015 with a clarification statement in June 2015, provide the information needed to properly rate the Veteran's bilateral foot disability under the appropriate diagnostic codes, especially when considered along with the other relevant evidence in the file.  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ asked specific questions directed at identifying the severity of the Veteran's symptoms as well as the impact of his disability on his occupation.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims file.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Since there is no indication of any relevant evidence still needing to be obtained concerning the claim, the Board is proceeding with its consideration.

II. Higher Initial Rating

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes (DCs) identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected. VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See Hart v. Mansfield, 21 Vet. App 505 (2007).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board however is charged with the duty to assess, not only the competence, but also the credibility and ultimate weight (probative value) given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Disabilities of the foot are rated under Diagnostic Codes 5276 to 5284.  38 C.F.R. § 4.71a.  The rating schedule does not contain a specific rating code for plantar fasciitis.  The RO has rated bilateral plantar fasciitis by analogy to acquired flatfoot, pursuant to Diagnostic Code 5276.

Under DC 5276, pes planus is rated as 0 percent disabling when it is considered mild, with symptoms relieved by built-up shoe or arch support.  It is rated as 10 percent disabling when it is moderate.  Moderate is defined as pes planus evidenced by the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, or pain on manipulation and use of the feet.  A 30 percent rating will be assigned when it is bilateral and severe and a 20 percent rating will be assigned when it is unilateral and severe.  Severe is defined as pes planus evidenced by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating will be assigned when it is bilateral and pronounced and a 30 percent rating will be assigned when it is unilateral and pronounced.  Pronounced is defined as pes planus evidenced by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, DC 5276 (2014).

Impairment from other foot injuries is evaluated under 38 C.F.R. § 4.71a, DC 5284.  A 10 percent rating is warranted for moderate disability.  A 20 percent rating is warranted for moderately severe disability.  A 30 percent rating is warranted for severe disability.  Actual loss of use of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5284 (2014).  The words "moderate," "moderately severe," and "severe" are not defined in DC 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

Words like "moderate" and "severe" are degree descriptors specific to the listed disability, and disabilities designated as "severe" in different DCs are not necessarily equally disabling.  Prokarym v. McDonald, No. 13-3478, slip op. at 5 (U.S. Vet. App. Apr. 14, 2015);  Breniser v. Shinseki, 25 Vet. App. 64 (2011).

A June 2006 treatment note from a private podiatrist reflects that the Veteran was seen on several occasions with complaints of pain in the left heel and arch area.  The records show that the Veteran was treated with orthotics and injections.  He was referred to physical therapy. 

Physical therapy treatment records dated in September 2006 reflect that the Veteran reported occasional discomfort over his lateral heel.  The records noted that the Veteran demonstrated good form and understanding of his exercises and was ready to make a transition to an independent home exercise program. 

There is a May 2007 VA podiatry note concerning left heel pain.  The heel hurt in the morning on rising and after sitting.  The Veteran indicated he was receiving steroid injections every two weeks for four months followed by physical therapy, but that the doctor now wanted to perform surgery.  He rated the pain as one out of ten.  There was pain on palpation of the medial tubercle and painful dorsiflexion with tight gastrocs.  The assessment was plantar fasciitis of the left foot, resolving.   

There is an August 2007 VA podiatry note concerning the plantar fasciitis of his left foot.  It indicated that the Veteran was "rolling arches, stretching gastrocs and icing the heel daily with great improvement."  The Veteran had no pain.  The assessment made was plantar fasciitis resolved.  

The Veteran had a VA examination in November 2008.  The Veteran reported that he began to have plantar foot pain from running during service.  He did not recall any specific history of trauma.  His complaints included pain with running.  He reported that it was a 10 on a scale of 1 to 10 and was located in the plantar aspect of the foot.  The Veteran reported that he had had multiple injections in his feet since being out of service.  He also reported having physical therapy.  The Veteran reported that he worked as a police officer and was demoted to doing an investigative job because he could not pass the physical fitness test because of running.  He reported that this significantly affected his income.  The Veteran reported that he did not have flare-ups. 

Upon physical examination of the left foot, the axis of the Achilles tendon was in line with the axis of the tibia.  There was no evidence of abnormal weight-bearing.  There was no weakness, edema or instability.  The Veteran was tender to palpation at the medial tuberosity of the calcaneus on the plantar aspect of the foot at the origin of the plantar fascia.  On examination of the right foot, the axis of the Achilles tendon was in line with the axis of the tibia.  There was no evidence of abnormal weight bearing.  The Veteran was nontender to palpation along the plantar aspect of the foot in the midfoot, hindfoot and the plantar fascia.  The VA examiner diagnosed plantar fasciitis of the bilateral feet with normal right foot examination.

There is a November 2010 VA podiatry consultation note concerning the Veteran's plantar fasciitis.  The Veteran was requesting new orthotics.  He was diagnosed with plantar fasciitis, left.  

At the Board hearing in May 2012, the Veteran testified that his plantar fasciitis was treated with physical therapy, orthotics and cortisone injections.  The Veteran testified that his plantar fasciitis limits his ability to perform functions required in his law enforcement career, such as running and climbing stairs.  He stated that he had pain and numbness in his feet.  The Veteran testified that he experiences pain in his feet a couple of times a week. 

The Veteran had a VA examination in April 2013.  The VA examiner noted a history of plantar fasciitis.  The Veteran reported that he had had four or five episodes of plantar fasciitis.  The Veteran reported that he had it in both feet.  The Veteran reported that he had an episode of plantar fasciitis of his left foot that kept him from being a police officer.  He denied any surgeries or hospitalizations for his condition.  He reported that he had re-occurring pain after standing on his feet for a long time, or if he was doing yard work or walking long distances.  The Veteran reported that he was brought back in a limited duty status doing background investigations. 

On physical examination, the examiner indicated that the Veteran did not have Morton's neuroma, hammer toes, hallux valgus or hallux rigidus.  The examiner noted that the Veteran did have claw foot.  The VA examiner noted congenital higher foot arches, mild, with no effect on toes.  The examiner noted that the effect on the plantar fascia due to pes cavus was shortened plantar fascia of both feet due to pes cavus.  The examiner indicated that there was no dorsiflexion and varus deformity due to pes cavus.  The examiner indicated that the Veteran did not have malunion or nonunion of tarsal or metatarsal bones.  The examiner indicated that the Veteran did not have other foot injuries and that there was no evidence of bilateral weak foot.  The Veteran's gait was normal, except that he was unable to walk on heels due to pain with increased weight bearing on heels.  The VA examiner noted that there was no tenderness on palpation of the feet.  There were no abnormal calluses on the feet.  The examiner indicated that there was no edema, inflammation or weakness of the feet. 

The VA examiner stated that because the Veteran was not having a recurrence of plantar fasciitis, it would be speculative to report additional range of motion loss and whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  With regard to the impact on the Veteran's ability to work, the VA examiner noted that the Veteran was put on limited duty in 2006 after he re-aggravated his plantar fasciitis.  The Veteran reported that he was told that he had to be a civilian investigator if he could not be an active duty police officer. 

The VA examiner indicated that there was no objective evidence of pain on motion of the feet on the examination.  The examiner stated that there was no additional limitation of function on examination, and the Veteran was not having an acute episode at the time of the examination.  The examiner further noted that, as far as could be ascertained from history, acute episodes of plantar fasciitis occurred in 1996 and 2006 (work related while chasing a criminal).  In between the acute occurrences, the Veteran reported pain with prolonged standing or walking and running.  The examiner estimated that this would be mild or transient.

There is a May 2014 VA primary care note which documents the Veteran's complaints of chronic numbness on the soles of his feet.  The physician marked that foot neuropathy was present, and later assessed plantar fasciitis as well as peripheral neuropathy of the feet.  Regarding the latter, the physician noted that this was likely due to elevated blood sugar.  

There is an August 2014 VA podiatry consultation record.  There, the Veteran indicated that his custom orthotics had fallen apart and as a result, he was experiencing pain while using the elliptical machine.  Examination of the feet revealed moderate to high arches with pain to palpation of the plantar left heel.  There was no edema, corns, callouses, hammertoes, or bunions.  The Veteran's gait was normal.  X-rays of the feet showed bilateral mild hallux valgus, soft tissue swelling, early arthritic changes, and small calcaneal spurs.  The final assessment was "chronic foot pain."  

There is a later December 2014 orthotic evaluation note.  Bilateral foot pain is noted.  The Veteran was fitted with orthotics and indicated that they afforded comfort and pain relief.  

The Veteran underwent another VA examination in May 2015.  The examiner indicated that the claims file was reviewed, including the STRs and VA and private treatment records.  The examiner also included copies of VA podiatry records concerning his plantar fasciitis and orthotics.  The examiner recorded the following diagnoses: bilateral hallux valgus, bilateral plantar fasciitis (resolved, with no objective evidence of residuals and, per the Veteran, no flare-ups since 2006), bilateral degenerative arthritis due to aging, bilateral pes cavus (congenital/developmental), and bilateral symmetric stocking distribution peripheral neuropathy (indeterminate etiology).  A detailed history of the Veteran's plantar fasciitis as reported by him is recorded in the report.  The Veteran reported chronic pain, off and on, since 2006.  He stated that his last flare-up was in 2006 and was acute.  He denied that flare-ups impacted the function of his foot.  He reported he did have functional loss in the form of painful running and standing and thus, he could no longer work as a law enforcement officer.  

The examiner denied that there was pain on use of the feet, pain on manipulation of the feet, swelling on use, characteristic callouses, extreme tenderness of plantar surfaces, decreased longitudinal arch height, marked deformity, or marked pronation.  The weight-bearing line did not fall over or was medial to the great toe on either foot, there was not inward bowing of the Achilles tendons, and there was not marked inward displacement and severe spasm.  There were hammer toes of both feet.  While there was hallux valgus, there were no symptoms.  

The examiner then noted the Veteran's congenital/developmental bilateral pes cavus with no effect on the toes.  This was greater on the left foot.  There was no dorsiflexion or varus deformity.  There was bilateral shortened plantar fascia, also greater on the left.  The examiner stated that the current pain and tenderness (left greater than right) was more consistent with the shortened plantar fascia, age-related arthritis, and bilateral calcaneal spur.  

In the pain section of the report, the examiner marked that there was bilateral pain present that contributed to functional loss.  This was in the form of pain on movement.  The examiner further marked that there was pain, weakness, fatigability, or incoordination that limited functional ability during flare-ups; however she stated that because of the time since his last acute flare-up in 2006 and the fact that he had not been examined after repeated use over time, it would be speculative to report whether there was a significant limitation on functional ability.  The examiner continued that the Veteran had several other conditions of the feet that were the most likely cause of his current pain and that the service-connected plantar fasciitis had resolved with no objective evidence of residuals or recurrence.  

The examiner then noted the Veteran's report of bilateral foot numbness up into the calves.  The examiner stated that there was stocking distribution, with decreased pinprick, light touch, and temperature.  There were also bunions.  His regular use of shoe inserts was noted.  The examiner noted that degenerative arthritis was shown by imaging studies.  She then marked that the Veteran's foot conditions impacted his ability to work, as he had to change from a law enforcement position to a polygraph examiner, a sedentary job.  

The same VA examiner provided a clarification statement in June 2015.  She relisted the diagnoses made at the earlier examination.  She stated she was asked to comment on the effects of his plantar fasciitis on his employment and activities of daily living.  However, she stated that this condition was resolved bilaterally and thus this was not applicable.  She continued that based on a review of the claims file and the examination, it was her conclusion that the Veteran had several non-service-connected bilateral foot conditions that were most likely the cause of his current foot pain.  She stated that the incidental finding of stocking distribution was suggestive of bilateral symmetric painful small fiber peripheral neuropathy of the lower extremities, which had never been treated and could alone limited his activity of daily living and employment.  

The Veteran has submitted several lengthy statements in support of his claim, most recently in July 2015.  He has continually argued that due to the language of 38 C.F.R. § 4.40 pertaining to functional loss ("[w]eakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled") he is warranted a higher rating under the applicable diagnostic code for a serious foot disability.  He has also questioned the adequacy of all of his VA examinations.  Regarding the May 2015 exam, he stated that the examiner was erroneous in stating that he reported no flare-ups of his condition since 2006.  He claimed that he told the examiner that he had frequent flare-ups of his plantar fasciitis and that he experienced pain on nearly a daily basis.  

After review of the above evidence, the Board concludes that the Veteran is not warranted a rating higher than 10 percent for his service-connected bilateral plantar fasciitis.  This condition has caused the Veteran varying levels of pain since 2006, as well as tenderness with some swelling.  The documented medical evidence of record has never shown that the Veteran suffers from "moderately severe" or "severe" symptoms associated with his plantar fasciitis.  When considering DC 5276, which the Veteran's condition is rated under via analogy, there is no objective evidence of marked deformity, characteristic callosities, marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement, or severe spasm of the Achilles, all of which are symptoms contemplated by higher ratings via "severe" and "pronounced" designations.  Not only are these symptoms absent, but the Veteran has no other symptoms comparable to the severity level contemplated by these higher ratings.  

Likewise, the Veteran is not warranted a higher rating, or an additional rating, under DC 5284.  The Board finds that the Veteran has not produced evidence of  "moderate," "moderately severe" or "severe" symptoms in either foot; nor has he shown that he has loss of use of a foot.  See Prokarym, supra; Breniser, supra.  The May 2015 VA examiner was tasked to describe the level of severity of the plantar fasciitis in both feet.  She found that following an examination, the objective evidence indicated that the condition was resolved and without symptoms in each foot, so not even "moderate."  This is in agreement with earlier VA treatment records, which found the plantar fasciitis to be "resolving" or even "resolved."  She instead opined that the Veteran's reported symptoms were more likely related to his other diagnosed foot conditions, including age related degenerative arthritis, hallux valgus, spurs, and neuropathy of the lower extremities.  There is no medical evidence of record, or statements from the Veteran himself, that links these separate conditions to his service-connected plantar fasciitis, thus they will not be considered in the evaluation at issue here.  

Furthermore, the Veteran is not warranted two separate ratings for his condition under DC 5284.  The evidence does not show  "moderate" plantar fasciitis of each foot.  As stated above, the Veteran has reported bilateral pain.  However there is no objective medical evidence that indicates that this rises to the level for two separate ratings.  Instead, the Board finds that a 10 percent rating under  DC 5276 best represents the Veteran's symptoms, which have been described by competent and credible VA examiners as ranging from "resolved" to "mild" or "transient."

The Veteran is not warranted a higher rating based upon functional impairment.  He has competently reported having limitations with standing and walking when experiencing an increase in his symptomatology, or a flare-up.  The VA examiners have marked that functional loss is present.  The Board concludes that the current 10 percent rating fully contemplates the functional loss due to pain, excess fatigability, and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The Board has fully considered the Veteran's lay statements concerning his symptoms of the feet, including his statements regarding the "serious" pain he experiences.  However, the Veteran does not possess the competency to provide medical evidence concerning his symptoms.  As such, the Board places more weight on the medical evidence of record, which has shown at worst a "moderate" level of symptomatology for a bilateral foot condition.  Furthermore, the most recent VA examiner reported that the service-connected condition to be asymptomatic and that the symptoms are likely related to other, non-service-connected conditions of the feet.  The Veteran is welcome to submit new claims for these separate and distinct conditions that are not on appeal here.  

In sum, the weight of the evidence is against the claim for a disability evaluation in excess of 10 percent for the service-connected bilateral plantar fasciitis for the entire appeal period, and the appeal is denied.

In reaching the above decision, the Board also has considered whether an extraschedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran has provided multiple statements indicating that his plantar fasciitis has interfered substantially with his employment, ultimately causing him to change careers from that of a law enforcement officer to a sedentary position, including working as a polygraph examiner.  

Despite the Veteran's various statements, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected plantar fasciitis is inadequate.  See Thun at 115.  His pain, tenderness, and swelling are fully contemplated by DC 5276 and its consideration of a moderate, bilateral foot disability. As such, the criteria reasonably describe the Veteran's disability level and symptomatology and the assigned schedular evaluation is adequate; there is no need to examine the level of interference with his employment.

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for bilateral plantar fasciitis is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


